      Case: 1:20-cv-01939 Document #: 59 Filed: 10/15/20 Page 1 of 2 PageID #:602




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

 PATRICIA LOWRY, individually and on             )
 behalf of all others similarly situated,        )
                                                 )
                              Plaintiff,         )
                                                 )
 v.                                              )
                                                 )   No.: 20-cv-01939
 RTI SURGICAL HOLDINGS, INC.,                    )   Honorable Matthew F. Kennelly
 CAMILLE I. FARHAT, BRIAN K.                     )
 HUTCHISON, JONATHON M. SINGER,                  )
 ROBERT P. JORDHEIM, and JOHANNES                )
 W. LOUW,                                        )
                                                 )
                           Defendants.           )


   DEFENDANTS RTI SURGICAL HOLDINGS, INC., CAMILLE I. FARHAT, AND
  JONATHON M. SINGER’S MOTION TO DISMISS THE AMENDED COMPLAINT


        Pursuant to Fed. R. Civ. P. 12(b)(6), the heightened pleading standards of the Private

Securities Litigation Reform Act and Fed. R. Civ. P. 9(b), Defendants RTI Surgical Holdings, Inc.,

Camille I. Farhat, and Jonathon M. Singer move to dismiss the Consolidated Amended Class

Action Complaint for Violations of the Federal Securities Laws of Lead Plaintiff Rosy Yeretsian.

        The Amended Complaint lacks sufficient factual allegations to state a claim for violation

of Section 10(b) and Rule 10b-5, or Section 20(a) of Securities and Exchange Act of 1934, and

should be dismissed for failure to state a claim on which relief can be granted.

        Defendants have filed a memorandum in support of this motion.

        Wherefore, for the reasons cited in their Memorandum in Support of this Motion to

Dismiss, Defendants RTI and Messrs. Farhat and Singer respectfully request that the Court enter

an order dismissing the Consolidated Amended Class Action Complaint in its entirety.
     Case: 1:20-cv-01939 Document #: 59 Filed: 10/15/20 Page 2 of 2 PageID #:603




          Dated: October 15, 2020                   Respectfully Submitted,



                                             By: /s/ Martin G. Durkin
                                             HOLLAND & KNIGHT LLP
                                             Martin G. Durkin
                                             martin.durkin@hklaw.com
                                             150 N. Riverside Plaza, Suite 2700
                                             Chicago, IL 60606
                                             T: 312.578-6574
                                             F: 312.578.6666

                                             Louise McAlpin*
                                             louise.mcalpin@hklaw.com
                                             Stephen P. Warren*
                                             stephen.warren@hklaw.com
                                             Allison Kernisky*
                                             allison.kernisky@hklaw.com
                                             701 Brickell Avenue, Suite 3300
                                             Miami, Florida 33131
                                             T: 305.374.8500
                                             F: 305.789.7799

                                             * Admitted pro hac vice

                                             Counsel for Defendant RTI Surgical
                                             Holdings, Inc., Camille I. Farhat, and
                                             Jonathon M. Singer




                                         2
#79517622_v1
